                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

Sylvia RAY, etc., et al.,                 )
                                          )
             Plaintiffs,                  )
                                          )
v.                                        )   Civil Action No. 19-0069-KD-MU
                                          )
The Estate of Bradley Elliott GRAY,       )
et al.,                                   )
                                          )
             Defendants.                  )


                            NOTICE OF DISMISSAL


      Please take notice that plaintiffs voluntarily dismiss defendant identified as

The Estate of Bradley Elliot Gray.

                                          /s/ John E. McCulley
                                          _________________________________
                                          John E. McCulley
                                          One of the Attorneys for Plaintiffs
                                          ASB-1374-U76J
                                          So. Dist. Code: MCCUJ1374

JOHN E. McCULLEY, P. C.
601 Greensboro Ave. – Ste. 200
Tuscaloosa, AL 35401
P. O. Box 20576
Tuscaloosa, AL 35402
205-345-6773
johnemcculley@gmail.com
                               Certificate of Service

      I certify that I served a copy of the foregoing upon the following via the
court’s electronic noticing system.

Hon. James W. Porter
Hon. R. Warren Kinney
Porter, Porter & Hassinger, P.C.
880 Montclair Rd. – Ste. 175
Birmingham, AL 35213
205-322-1744
jwporterii@pphlaw.net
wkinney@pphlaw.net

Hon. Thomas O. Gaillard III
Helmsing, Leach, Herlong, Newman & Rouse, P.C.
P.O. Box 2767
Mobile, AL 36652
251-432-5521
tog@helmsinglaw.com

      DONE on the date filed with the clerk,

                                          /s/ John E. McCulley
                                          _________________________________
                                          John E. McCulley
